Citation Nr: 0409348	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-polio syndrome.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
sought on appeal.

REMAND

In this case, the veteran essentially contends that post-
polio syndrome was incurred in or aggravated during his 
period of military service and, as such, warrants entitlement 
to service connection. 

A preliminary review of the record indicates that the veteran 
is in receipt of Social Security Administration (SSA) 
disability benefits based upon his post polio syndrome.  It 
does not appear that all the SSA records pertaining to the 
veteran have been obtained.  The United States Court of 
Appeals for Veterans Claims (Court) has emphasized the need 
to obtain SSA medical records in cases involving VA claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992).  
The RO should obtain and consider all the veteran's SSA 
medical records.

In view of the foregoing, the Board must remand the case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that the remand of this case will cause, it recognizes that 
due process considerations require such action.  Therefore, 
the case is remanded to the RO via the Appeals Management 
Center in Washington, DC for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The RO should contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with the veteran's 
claim for SSA benefits.  Any attempts to 
obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond. 

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
action, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

